DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “actuator” of Claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KR 101620020 B1 to Jang Jun et al. (Hereinafter referred to as “Jang”, all citations from translations provided).
Regarding Claim 1,  Jang discloses; A stereoscopic image pickup apparatus (dual lens actuator 1000)  shown in Fig. 2,  comprising: a fixed barrel  (housing 1100)( Fig. 2 [0024]- the dual lens actuator 1000 of the present invention includes a housing 1100); a moving frame (moving body 1310, 1320) that is positioned in the fixed barrel (housing 1100)  so as to be advanceable and retractable and holds a plurality of moving lenses  in a parallelly provided manner(Fig. 2  [0027][Abstract]- the housing 1100 of the present invention, two moving spaces 1110 in which the moving body 1300 (1310 and 1320)  moves back and forth are formed, and in the respective moving spaces 1111 and 1112, the two moving bodies 1310 and 1320 And moves in the optical axis direction. First and second moving bodies each having a lens) (See examiners’ annotated Fig. 1 below);

    PNG
    media_image1.png
    366
    430
    media_image1.png
    Greyscale

and an actuator (driving units 1410, 1420 ) positioned in a space  formed between the fixed barrel and the moving frame in a direction orthogonal to a line connecting photographing optical axes of the plurality of moving lenses and configured to drive the moving frame (moving body 1310,1320)  along the photographing optical axes (Fig. 2 [0050] [0028]-a first driving unit 1410 and a second driving unit 1420 for performing independent driving of the first moving body 1310 and the second moving body 1320, respectively. the first driving unit 1410 is coupled to one surface of the common yoke 1500 and the second driving unit 1420 is coupled to the other surface of the common yoke 1500; the two moving bodies 1310 and 1320 And moves in the optical axis direction)(See examiners’ annotated figure below).

    PNG
    media_image2.png
    395
    474
    media_image2.png
    Greyscale

Regarding Claim 2, Jang discloses; The stereoscopic image pickup apparatus discussed regarding claim 1, wherein the moving frame (moving body 1310, 1320) comprises a plane 

    PNG
    media_image3.png
    232
    553
    media_image3.png
    Greyscale

Regarding Claim 4, Jang discloses the stereoscopic image pickup apparatus discussed above; wherein the permanent magnet (magnets 1313,1323) is positioned on the moving frame (moving body 1310 1320) , and the coil (coils 1412,1421) is fixed to the fixed barrel (housing 1100)( Fig. 4 and 5 [0012][0039][0047]- Fig 4; the magnetic bodies 1313 and 1323 of each of the first moving body 1310 and the second moving body 1320; a first magnetic body 1313 is mounted on one side of the first moving body 1310 the second magnetic body 1323 of the second moving body 1320.; Fig. 5 Each of the first and second driving units 1410 and 1420 may be positioned inside the middle of the housing 1100; first driving unit 1410 includes a coil 1412; second driving unit 1420 may include the coil 1421). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over by KR 101620020 B1 to Jang Jun et al. (Hereinafter referred to as “Jang”, all citations from translations provided). In view of U.S. Publication No.  US 20130314517 A1 to Makiyama et al. (Hereinafter referred to as “Makiyama”). 
Regarding Claim 3, Jang teaches the claimed invention as discussed above regarding claim 1.  Jang does not expressly teach; wherein the actuator is a voice coil motor comprising a permanent magnet and a coil. 
However, Makiyama teaches of an analogues device, wherein the actuator is a voice coil motor (voice coil motor section 30) comprising a permanent magnet (permanent magnet 32) and a coil (coil 31) (Fig. 10 [0077] - the voice coil motor section 30 includes the fixed on the moving lens holding barrel 23, the pair of permanent magnet 32 and the pair of yokes 33).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the voice coil motor of Makiyama with the voice coil motor embodiment of Jang as noted in paragraph [0062] of Jang. Thereby, providing an additional implementation for elastic restoring means to the device of Jang (Jang [0062]). 
Regarding Claim 5, Jang teaches the claimed invention as discussed above regarding claim 1. Jang does not expressly teach; further comprising a guiding portion configured to rectilinearly guide the moving frame.
However, Makiyama teaches of an analogues device, further comprising a guiding portion (slide portions 23b) configured to rectilinearly guide the moving frame (Fig. 6 [0057]- The slide portion 23b is a part that is fitted in the cylindrical portion 22a of the fixed barrel 22 with a predetermined space therebetween, and supports the moving lens holding barrel 23 inside the cylindrical portion 22a in such a manner that the moving lens holding barrel 23 is slidable in the direction along the optical axis O.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the guiding portion (slide portions 23b) of Makiyama with the moving frame (moving body 1310, 1320) of Jang. Thereby, guiding the moving frame (moving body 1310, 1320) of Jang while slidably supporting the moving lenses of Jang (Makiyama [0057]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by KR 101620020 B1 to Jang Jun et al. (Hereinafter referred to as “Jang”, all citations from translations provided). In view of WO 2016181738 A1 to Hino et al. (Hereinafter referred to as “Hino”). 
Regarding Claim 6, Jang teaches the claimed invention as discussed above regarding claim 1. Jang does not expressly teach; a stereoscopic endoscope comprising an insertion portion having a distal end portion in which the stereoscopic image pickup apparatus according to claim 1 is positioned.
However, Hino teaches of an analogues device; a stereoscopic endoscope (stereoscopic endoscope 1) comprising an insertion portion (insertion part 21) having a distal end portion (tip end section 22) in which the stereoscopic image pickup apparatus according to claim 1 is positioned (Fig. 1 [Abstract]- stereoscopic endoscope device equipped with an insertion part 21 to be inserted into a test subject, a variable-focus objective optical system 41 and a fixed-focus objective optical system 51 which are positioned inside the tip end section 22 of the insertion part 21 an imaging unit 61 for capturing an optical image). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the image pickup apparatus (dual lens actuator 1000) of Jang with the image pickup apparatus (imaging unit 61) housed in the a stereoscopic endoscope (stereoscopic endoscope 1) of Hino. Thereby, providing a stereoscopic endoscope apparatus that can change the focal length and can perform stereoscopic observation at a near point (Hino [0009]).Further maximizing the viewing capabilities of an endoscopic device for diagnostic or other medically relevant applications. 
 
Conclusion
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 


/AMY KRISTINA POLANECKI/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795